PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Les Alfred Kerik et al.
Application No. 16/300,932
Filed: November 12, 2018
For: Improvements in Tree Processing Systems

:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed April 14, 2022, to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to reply in a timely manner to the non-final Office action mailed, June 08, 2020, which set a shortened statutory period for reply of three (3) months.  No extensions of time under the provisions of 37 CFR 1.136(a) were obtained.  Accordingly, the application became abandoned on September 09, 2020.  A Notice of Abandonment was mailed.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an amendment, (2) the petition fee of $1050, and (3) a proper statement of unintentional delay. 

An extension of time under 37 CFR 1.136 must be filed prior to the expiration of the maximum extendable period for reply.  See In re Application of S., 8 USPQ2d 1630, 1631 (Comm’r Pats. 1988).  Since the $740 for the three months extension of time fee submitted on April 14, 2022, was subsequent to the maximum extendable period for reply, this fee is unnecessary and will be credited back to petitioner’s deposit account on file. 

This application is being referred to Technology Center AU 3725 for appropriate action in the normal course of business on the reply received April 14, 2022.

Telephone inquiries concerning this decision should be directed to Schene Gray Paralegal Specialist at (571) 272-2581.  All inquiries concerning the status of the examination of the application should be directed to Technology Center 3700 at (571) 272-3700.


/KENYA A THORNTON MCLAUGHLIN/Attorney Advisor, OPET